Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-12-2003

Ford v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket 02-2891




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Ford v. Comm Social Security" (2003). 2003 Decisions. Paper 803.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/803


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                               NOT PRECEDENTIAL

               THE UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT
                        _______________

                          No. 02-2891
                        _______________

                     JEFFREY R. FORD, SR.,

                                                   Appellant,

                               v.

                      JO ANNE B. BARNHART*
                Commissioner of Social Security.


                        _______________

       ON APPEAL FROM THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                  (D.C. Civil No. 01-cv-237)
      District Judge: The Honorable Robert J. Cindrich
                       _______________

          Submitted Under Third Circuit LAR 34.1(a)
                       January 23, 2003

    BEFORE:   NYGAARD, AMBRO, and LOURIE,* Circuit Judges.


                   (Filed February 12, 2003)


                        _______________

                      OPINION OF THE COURT
                        _______________

LOURIE, Circuit Judge.
Jeffrey R. Ford, Sr. applied for supplemental security income ("SSI") benefits on
September 28, 1997, alleging disability since December 31, 1995, due to mood swings,
irritability, depression, and sleeplessness caused by bipolar disorder. In its Notice of
Disapproved Claim dated January 9, 1998, the Social Security Administration (the
"SSA") informed Mr. Ford of its determination that he was not disabled. Ford then filed
a Request for Reconsideration. The SSA thereafter affirmed its previous determination in
its Notice of Reconsideration dated March 17, 1998. At Ford’s request, an
Administrative Law Judge ("ALJ") held a hearing on his denial, at which Ford, his ex-
wife, and a vocational expert, William H. Reed, Ph.D., testified. The ALJ concluded in
his April 29, 1999 decision that Ford was ineligible for SSI benefits. On December 8,
2000, the SSA’s Appeals Council denied Ford’s subsequent request for review, making
the ALJ’s decision the final decision of the Commissioner of Social Security (the
"Commissioner").
Ford initiated a civil action under 42 U.S.C. 405(g) for review of the ALJ’s
decision in the District Court. Both Ford and the Commissioner moved for summary
judgment. The District Court denied Ford’s motion and granted the Commissioner’s
motion. Ford v. Massanari, No. 01-cv-237 (W.D. Pa. June 7, 2002). This appeal
followed. We have jurisdiction pursuant to 28 U.S.C. 1291. Because the
Commissioner’s final decision was supported by substantial evidence, we affirm the
District Court’s order.
Our review of Social Security appeals is limited to determining whether the
Commissioner’s final decision was supported by "substantial evidence." 42 U.S.C.
405(g) ("The findings of the Commissioner of Social Security as to any fact, if supported
by substantial evidence, shall be conclusive."). Substantial evidence is "more than a mere
scintilla," Richardson v. Perales, 402 U.S. 389, 401 (1971) (citation omitted); however, it
is not "a large or significant amount of evidence, but rather such relevant evidence as a
reasonable mind might accept as adequate to support a conclusion," Pierce v. Underwood,
487 U.S. 552, 565 (1988) (internal quotation marks and citation omitted).
Social Security regulations prescribe a five-part test for evaluating a claim for SSI
benefits. First, an applicant is required to establish that he is not working, or, if he is
working, that he is not performing "substantial gainful activity." If the applicant meets
that requirement, he is then required to show that he has an "impairment or combination
of impairments which significantly limits [his] physical or mental ability to do basic work
activities." If the applicant satisfies those first two requirements and also has "an
impairment(s) which meets the duration requirement and is listed in appendix 1 [i.e., 20
C.F.R. pt. 404, subpt. P, app. 1; hereinafter, the "Appendix"] or is equal to a listed
impairment(s)," then he is deemed disabled without consideration of age, education, or
work experience. If the applicant cannot make the showing detailed in the third part of
the test, but nonetheless satisfies the requirements of the first two parts of the test, he th
needs to show that his impairments prevent him from doing his past relevant work. If the
applicant satisfies that fourth part of the test, then the burden shifts to the Commissioner
to prove that the applicant can perform other work in the national economy.   If the
Commissioner is unable to provide such proof, then the fifth part of the test is satisfied
and the applicant is considered to be disabled. 20 C.F.R. 404.1520, 416.920.
In the present case, Ford did meet the first two requirements of the test, but failed
to meet the third or fourth. The record shows that the ALJ considered the opinions and
assessments of all treating, examining, and evaluating medical sources of record,
including those of Ford’s treating psychiatrist, John Brooks, M.D. The ALJ found that,
although Ford had not "engaged in substantial gainful activity at any time since the
alleged onset of his disability," and had provided evidence supporting a finding of his
having "bipolar affective disorder," a "severe impairment" as defined in 20 C.F.R.
 404.1521 and 406.921, he nonetheless failed to show that his impairment either met or
was equivalent in severity to the criteria of any impairment listed in the Appendix. The
ALJ found, moreover, that Ford retained the residual functional capacity to return to the
work he had performed in the past as a stocker-cleaner. The ALJ concluded, therefore,
that Ford was not under a disability, "as that term is defined in the Social Security Act and
regulations."
On appeal, Ford argues, first, that the ALJ failed to evaluate properly whether
Ford’s impairment met or equaled the listing for affective disorder at 12.04 of the
Appendix. In support of that argument, Ford asserts that the ALJ failed to apply
20 C.F.R. 404.1527(d) properly, and that he "completely discredit[ed] Dr. Brooks’
opinion" without articulating adequate reasons for doing so.
Ford’s argument is without substance. While the ALJ is to give a treating
physician’s opinion controlling weight if it "is well-supported by medically acceptable
clinical and laboratory diagnostic techniques and is not inconsistent with the other
substantial evidence in [the] case record," 20 C.F.R. 404.1527(d)(2) (2002), an ALJ may
reject the opinion of a treating physician if it is "conclusory and unsupported by the
medical evidence." Jones v. Sullivan, 954 F.2d 125, 129 (3d Cir. 1991). In the present
case, the record reflects that the ALJ reviewed the evaluations that Ford alleges were
given insufficient weight, and found that those from March 1999 were indeed both
conclusory and "not supported by other objective evidence of record," and were "based
on the claimant’s own subjective estimation of his limitations and not specifically tied to
the psychiatrist’s or the therapist’s own clinical observations."
Whether Ford was "disabled" as that term is used in the Social Security Act is a
legal conclusion reserved to the Commissioner or his delegate. The ALJ thus correctly
stated that Brooks’ and Duncan’s opinions that Ford was disabled were not binding on
him. Moreover, we agree with the District Court that, if the ALJ committed any error by
failing to credit Brooks’ and Duncan’s opinions with regard to whether Ford’s condition
met the requirements of the listed elements, that error was harmless because the record
clearly reflects that the discredited evidence was inconsistent with the remainder of the
medical evidence generated by Ford’s treating physicians at the Irene Stacy Mental
Health Center, where Ford had been regularly treated; the observations of the state agency
physicians and psychologists who reviewed Ford’s medical records; and even Brooks
own earlier reports.
In view of the inconsistencies in the record, we conclude that the ALJ did not err by
discrediting Brooks’ conflicting opinion. Furthermore, the balance of the record provides
substantial evidence supporting the ALJ’s findings that Ford had only slight restriction of
activities of daily living, had moderate difficulties in maintaining social functioning, often
had difficulties in maintaining concentration, persistence, or pace, and never had episodes
of decompensation of extended duration. Based on those findings, it appears that only the
third of the "results" required by 12.04 of Appendix 1 was present, and therefore we
conclude that substantial evidence also supports the ALJ’s ultimate conclusion that Ford
was not disabled.
Ford also asserts that the ALJ erred by failing to consult with a medical expert
regarding his residual functional capacity ("RFC") and whether he met the requirements of
the listing. Contrary to Ford’s assertion, however, the record clearly indicates that Ford’s
medical records from 1995 to 1997 were reviewed first by physician Jay Newberg, M.D.,
and psychologists Sharon Becker Tarter, Ph.D., and Roger Glover, Ph.D., in 1997; and
then by physician K. Loc Le, M.D., and psychologist Raymond F. Dalton, Ph.D., in 1998.
The record also reflects that the ALJ reviewed not only the reports of those professionals,
but also subsequent reports prepared by Brooks and Duncan. The ALJ’s decision to give
reduced weight to Brooks’ and Duncan’s March 1999 letter and forms, as discussed above,
does not negate his reliance on the remainder of the record. The record contains
substantial evidence supporting the ALJ’s finding that Ford retained the RFC to perform
jobs that entailed simple, routine, one- or two-step tasks, but not work entailing handling
more than occasional contact with co-workers, supervisors, or the public, or work that is
unstable or requires significant or frequent decision making.   Substantial evidence thus
supports the ALJ’s conclusion that Ford had not met his burden of showing that he could
not perform his past relevant work as a stocker-cleaner.
Finally, Ford argues that the ALJ erred by failing to make proper credibility
findings as to the witnesses’ testimony at the hearing. We disagree, observing that the
ALJ did, in fact, articulate his reasons for his negative credibility findings. The ALJ
found, for example, that "Ford’s statements concerning his impairment and its impact on
his ability to work are not entirely credible," because his work history was "too sporadic to
allow for a reasonable presumption that he is motivated to work and would in fact be
working if it were not for the effects of his impairment. The record . . . shows erratic
earnings for a period that predates the onset of the claimant’s affective disorder, as
documented in the medical evidence." The ALJ also found that Ford’s testimony
regarding side effects of his medications did not entirely comport with his reports to his
physicians. With regard to the testimony of Ford’s ex-wife, the ALJ found that
"[t]estimony received from the claimant’s wife is also somewhat suspect, as she has
custody of their minor child and therefore retains a financial interest in the claimant
receiving a disability income." On the basis of these statements, we find no error in the
ALJ’s discounting of the weight of Ford’s and his ex-wife’s testimony. We agree with the
District Court that the ALJ’s discussion of his reasons for not accepting the witnesses’
testimony at face value, although brief, was clear and sufficiently detailed to permit
effective review of his conclusions. Ford, slip op. at 10.
  We have considered Ford’s other arguments and do not find them persuasive.
Because we find that substantial evidence supports the ALJ’s denial of SSI benefits to
Ford, we affirm the District Court’s decision.



                              /s/   Alan D. Lourie
Circuit Judge